Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A non-final rejection was issued on 12/08/2021 whereby claim 1-24 were pending and rejected. Applicant’s amendment was received on 1/18/2022 whereby claims 1, 2, 9, 10, 17, & 18 were amended.  Claim 6 was cancelled. Claim 25 was newly added. Accordingly, claims 1-5, & 7-25 are currently pending and hereby examined in this office action. 
Response to Remarks/Arguments
35 USC §112
Applicant’s amendment cures the previous §112 rejections.  Accordingly, the §112 rejections are hereby withdrawn.
35 USC §101
With respect to the 35 U.S.C. §101 rejections of claims 1-24, Applicant’s arguments have been considered, but are not persuasive.  
Step 2A Prong 1
Applicant submits that Examiner’s “identification of the abstract idea is overbroad and oversimplifies the nature of the claims” and “[t]he identification of the abstract idea fails to consider each element of the claim.”  Applicant’s position is that the claims are not directed to an abstract idea, rather they are directed to processes necessarily rooted in computer technology.  Examiner respectfully disagrees. “It should be noted that there are no bright lines between the types of exceptions, and that many of the concepts identified by the courts as exceptions can fall under several exceptions…it is sufficient for this analysis for the examiner to identify that the claimed concept (the specific claim 
Applicant’s assertion focuses on the additional elements of the claim and not on the identified limitations that fall within at least one of the groupings of abstract ideas.  “Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above.  If the identified limitation(s) falls within at least one of the groupings of abstract ideas, it is reasonable to conclude that the claim recites an abstract idea in Step 2A Prong One.” See MPEP 2106.04(a). Examiner’s analysis at Step 2A Prong 1 identifies the specific claim limitations believed to recite the abstract idea.  Please see below.
Step 2A Prong 2
Regarding the analysis at Step 2A Prong 2, Applicant argues (without conceding that claims recite an abstract idea) that the claims Integrate the abstract idea into a practical application.  In support, Applicant states that claim 1 recites multiple, specific, detailed, unique steps performed at particular devices and in a particular order evaluate, in real-time, cyber threat data to identify, using machine learning, one or more potential threats and identify, for execution by one or more computing devices, mitigating actions that include modifying functionality of the one or more computing devices.  Applicant further argues that amended claims impose a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the judicial exception.  In support, Applicant argues that the amended claims are “limited to a practical application of performing any abstract idea, including particular steps relying on particular devices and performed in a particular order.”  Examiner respectfully disagrees. The additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than 
Step 2B
In regards to Step 2B of the analysis, Applicant argues that the Examiner failed to consider the “unique, specific ordered combination of features recited in the claims.”  Applicant submits that the limitations, particularly when taken as an ordered combination, provide unconventional steps that confine the abstract idea to a particular useful application and are significantly more than any alleged abstract idea.  Examiner respectfully disagrees.  Examiner has not made nor is making the assertion that the additional elements are well-understood, routine, or conventional. “At Step 2A Prong 2 or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.” See MPEP 2106.07(a)(III). 
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Please see 35 U.S.C. §101 rejections below.
35 USC §103
With respect to the 35 U.S.C. 103 rejections, Applicant’s arguments/remarks have been fully considered and are persuasive. The 35 U.S.C. §103 rejection of claims 1-24 are hereby withdrawn.  Please see allowable subject matter below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. §101 because the claimed invention(s) are directed to an abstract idea without significantly more. 
Independent Claims
Step 1
Claim 1 is directed to a computing platform/machine.
Claim 9 is directed to a series of steps/method/process.
Claim 17 is directed to a non-transitory computer-readable media.
 Step 2A Prong One (additional elements omitted)
Claims 1, 9, and 17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. The abstract idea is set forth or described by the following limitations in claim 1 and similar claims 9 and 17:
[] receiv[ing], [], data related to one or more users, locations and potential threats;
analyz[ing], [], the data to identify patterns of activity within the data;
[] linking one or more potential threats, geographic locations, and dates of travel to a plurality of actions to mitigate risk;
receiv[ing], [], a request to schedule travel, the request including a destination, dates of travel, and traveler data; 
responsive to receiving the request to schedule travel, initiate a threat assessment including requesting, [] threat data, the requested threat data including at least cyber threat data related to the destination and the dates of travel; 
responsive to requesting the threat data, receive, [], threat response data; 
based on the received threat response data, the destination, dates of travel and traveler data, [] generate, in real-time, one or more potential threats; 
based on the generated one or more potential threats, identify one or more actions of the plurality of actions to mitigate risk for completion [] to mitigate risk associated with the one or more potential threats, [] each action of the one or more actions including a plurality of completion criteria, the completion criteria for each action including at predetermined number of criteria for a respective action to be marked complete; 
transmit the one or more actions to [] the user for execution; 
receive, [], action response data including data associated with execution of the one or more actions, the action response data including at least results of the one or more actions executed by [] the user; 
compar[e] the action response data to the completion criteria for each action of the one or more actions; 
responsive to determining that the action response data matches at least a threshold number of criteria of the completion criteria for at least a threshold number of actions of the one or more actions, authorize the requested travel; 
responsive to determining that the action response data does not match at least a threshold number of criteria of the completion criteria for at least a threshold number of actions of the one or more actions, deny the request to schedule travel; and [].
The claim limitations as drafted, under their broadest reasonable interpretation, are directed to a user making a request to schedule travel, analyzing potential threats relevant to the user’s travel, identifying one or more actions for completion to mitigate risk posed by any identified potential threats, and then authorizing the requested travel if a threshold number of mitigating actions are taken. The identified abstract idea falls into the sub-grouping of a commercial/legal interaction and/or managing personal behavior and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The additional elements (see below) do not change the character of the claims.  Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional elements merely use generic computer components as a tool to perform the abstract idea.  In particular, the claims recite the following additional elements:
a processor (claims 1, 9, and 17)
a communication interface (claims 1, 9, and 17)
a memory (claims 1, 9, and 17)
a machine learning engine
generate, by the machine learning engine, based on the analyzed data and by executing one or more machine learning algorithms, one or more machine learning datasets including machine learning data (claims 1, 9, and 17)
a computing device of a user (claims 1, 9, and 17)
the one or more actions including enhanced security actions that include at least executing additional malware scans for a predetermined time period after the dates of travel and disabling user access to at least one system previously accessible via hardware associated with the user for the dates of travel, (claims 1, 9, and 17)
one or more non-transitory computer-readable media (claim 17)
update the one or more machine learning datasets based on the action response data and results of the additional malware scans. (claims 1, 9, and 17)
The additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements identified above, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Accordingly, the claims are ineligible.
Dependent Claims
Step 2A Prong One
Dependent claims 2-5, and 7-25 further recite the same abstract ideas recited in claims 1, 9, and 17.  The dependent claims further limit the independent claims by specifying further one or more actions for completion, how the one or more actions are identified, automatically scheduling the requested travel 
The following claims and limitations further discuss specifying further one or more actions for completion:
Claim 2: The computing platform of claim 1, wherein the one or more actions further include one or more of: modifying traveler access to a system, modifying traveler access to data, and modifying a device associated with the traveler.
Claim 5: The computing platform of claim 1, wherein the threshold number of criteria of the completion criteria includes all completion criteria.
Claim 8: The computing platform of claim 1, wherein the one or more actions are identified using machine learning.
Claim 10: The method of claim 9, wherein the one or more actions further include one or more of: modifying traveler access to a system, modifying traveler access to data, and modifying a device associated with the traveler.
Claim 13: The method of claim 9, wherein the threshold number of criteria of the completion criteria includes all completion criteria.
Claim 15: The method of claim 9, wherein the one or more potential threats include physical threats and cyber threats.
Claim 18: The one or more non-transitory computer-readable media of claim 17, wherein the one or more actions further include one or more of: modifying traveler access to a system, modifying traveler access to data, and modifying a device associated with the traveler.
Claim 21: The one or more non-transitory computer-readable media of claim 17, wherein the threshold number of criteria of the completion criteria includes all completion criteria.
Claim 24: The one or more non-transitory computer-readable media of claim 17, wherein the one or more actions are identified using machine learning.
The following claims and limitations further discuss automatically scheduling the requested travel in response to completing a threshold number of actions
Claim 3: The computing platform of claim 1, further including instructions that, when executed, cause the computing platform to: responsive to determining that the action response data matches at least a threshold number of criteria of the completion criteria for at least a threshold number of actions of the one or more actions, automatically scheduling the requested travel.
Claim 11: The method of claim 9, further including: if it is determined that the action response data matches at least a threshold number of criteria of the completion criteria for at least a threshold number of actions of the one or more actions, automatically scheduling the requested travel.
Claim 19: The one or more non-transitory computer-readable media of claim 17, further including instructions that, when executed, cause the computing platform to: responsive to determining that the action response data matches at least a threshold number of criteria of the completion criteria for at least a threshold number of actions of the one or more actions, automatically scheduling the requested travel.
The following claims and limitations further discuss data sources:
Claim 4: The computing platform of claim 1, wherein the plurality of data sources includes data sources internal to an entity implementing the computing platform and data sources external to the entity implementing the computing platform
Claim 12: The method of claim 9, wherein the plurality of data sources includes data sources internal to an entity implementing the computing platform and data sources external to the entity implementing the computing platform.
Claim 20: The one or more non-transitory computer-readable media of claim 17, wherein the plurality of data sources includes data sources internal to an entity implementing the computing platform and data sources external to the entity implementing the computing platform.
The following claims and limitations further discuss a destination:
Claim 14: The method of claim 9, wherein the destination includes a geographical location.
Claim 22: The one or more non-transitory computer-readable media of claim 17, wherein the destination includes a geographical location.
Claim 25: The computing platform of claim 1, further including instructions that, when executed, cause the computing platform to: receive an indication of use of a business credit car associated with the user; and initiate the threat assessment in response to the indication of use of the business credit card associated with the user.
The following claims and limitations further discuss potential threats:
Claim 7: The computing platform of claim 1, wherein the one or more potential threats include physical threats and cyber threats.
Claim 15: The method of claim 9, wherein the one or more potential threats include physical threats and cyber threats.
Claim 23: The one or more non-transitory computer-readable media of claim 17, wherein the one or more potential threats include physical threats and cyber threats.
Step 2A Prong Two
The judicial exception is not integrated into a practical application because there are no additional elements in the claims to evaluate.
Step 2B
As discussed above with respect to Step 2A Prong Two, there are no additional elements to evaluate. The same analysis applies here in 2B.
Allowable subject matter
Examiner is emphasizing that there is still a 35 U.S.C. 101 rejection on claims 1-5, & 7-25.
The following is a statement of reasons for the indication of allowable subject matter:
Independent Claims 1, 9 & 17
Examiner is unaware of any available prior art, taken either individually or in combination with other prior art of record, that teaches or suggest the limitations of the independent claims.  In particular:
based on the generated one or more potential threats, identify one or more actions of the plurality of actions to mitigate risk for completion by one or more computing devices of the user to mitigate risk associated with the one or more potential threats, the one or more actions including enhanced security actions that include at least executing additional malware scans for a predetermined time period after the dates of travel and disabling user access to at least one system previously accessible via hardware associated with the user for the dates of travel, each action of the one or more actions including a plurality of completion criteria, the completion criteria for each action including at predetermined number of criteria for a respective action to be marked completed; and
receive, from the one or more computing devices of the user, action response data generated by the one or more computing devices of the user and including data associated with execution of the one or more actions, the action response data including at least results of the one or more actions executed by the one or more computing devices of the user; 
The following are the closest prior art:
“Anderson” (Pg Pub. No.: US 2017/0017796 A1) teaches a system and method for receiving travel data for the user from a travel data source and receiving a list of countries with a high level of security threats where data security may be an issue. Based on the travel data for the user and the list of countries with a high level of security threats, it may be determined whether the user is entering a country with a high level of security threats. If so, one or more user devices associated with the user may be determined, and data security scans of the devices may be generated before, during, and/or after travel.  However, Anderson doesn’t explicitly teach the limitations identified above.
“Bender” (Pg Pub. No.: US 2020/0211305 A1) teaches data processing systems to predict, track, and complete rule requirements for travelers visiting other countries. The term "rule requirements" may refer to a list of one or more steps or actions that a traveler may be required to complete in order to comply with each of the rules, regulations or laws of a particular region or location scheduled by the itinerary before a traveler is allowed to access the region or location. (Bender [0082]). However, Bender doesn’t explicitly teach the limitations identified above.
“Gates” (Pg Pub. No.:  2019/0098039 A1) teaches cybersecurity methods, systems and apparatuses that can provide for a decision to recommend action to be taken in response to a potential cybersecurity threat. However, Gates doesn’t explicitly teach the limitations identified above.
“Yakabovic” (Yakabovicz, Edward, Checklist: 24 Steps for Data Security While Traveling Abroad, March 1, 2014, Security Magazine, https://www.securitymagazine.com/articles/85271-checklist-24-steps-for-data-security-while-traveling-abroad (Year: 2014)) teaches some best practices that can be taken before, during, and after travel to secure data. However, Yakabovicz doesn’t explicitly teach the limitations identified above.
The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest identifying one or more actions of a plurality of actions to mitigate risk for completion by one or more computing devices of the user to mitigate risk associated with the one or more 
Dependent claims 2-5 & 7-25 are also allowable over the prior art by virtue of their dependency on the independent claims 1, 9, & 17.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628         

/VICTORIA E. FRUNZI/               Primary Examiner, Art Unit 3688                                                                                                                                                                                                           3/8/2022